UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4037



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE MCNAIR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:06-cr-00088-JFB)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen J. Weisbrod, WEISBROD & PHILLIPS, P.C., Hampton, Virginia,
for Appellant. Dee Mullarkey Sterling, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Tyrone McNair pled guilty to driving under the influence

of alcohol (fourth offense) (“DUI”), and driving after his license

was revoked (after three prior DUI offenses), in violation of 18

U.S.C.A. § 13 (2007), assimilating Va. Code Ann. §§ 18.2-266,

46.2-391.2 (2005).    He was sentenced to four years on the DUI

offense and three years on the remaining count, to be served

consecutively.   McNair’s attorney filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that, in his

view, there are no meritorious grounds for appeal, but raising the

issue of whether McNair’s sentence was reasonable.         Although

informed of his right to do so, McNair has not filed a supplemental

brief.

          McNair did not object to his sentence; thus, we review

for plain error.   United States v. Osborne, 345 F.3d 281, 284 (4th

Cir. 2003). The Sentencing Guidelines apply to assimilated crimes,

and the Guideline sentence for such crimes must fall within the

minimum and maximum terms set by state law.       United States v.

Young, 916 F.2d 147, 150 (4th Cir. 1990).   If, as here, there is no

analogous guideline, the provisions of 18 U.S.C.A. § 3553 (West

2000 & Supp. 2007) control.     U.S. Sentencing Guidelines Manual

§ 2X5.1 comment. (back’d) (2006).   In addition, review is limited

in this case to whether the sentence was imposed in violation of

the law or is plainly unreasonable.    See 18 U.S.C. § 3742(e)(4)


                               - 2 -
(2000).    Given   the   court’s    consideration   of   McNair’s   prior

convictions and history of alcohol abuse, as well as the remaining

§ 3553 factors, the sentence, which is below the maximum, is not

plainly unreasonable.

          In accordance with the requirements of Anders, we have

reviewed the record for potential errors and have found none.

Therefore, we affirm McNair’s convictions and sentence. This court

requires that counsel inform his client, in writing of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                   - 3 -